 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1162 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Ms. Roybal-Allard (for herself and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Recognizing National Public Health Week. 
 
 
Whereas the week of April 5, 2010, through April 11, 2010, is National Public Health Week, and the theme is A Healthier America: One Community at a Time; 
Whereas since 1996, the American Public Health Association, through its sponsorship of National Public Health Week, has educated the public, policymakers, and public health professionals about issues important to improving the public's health; 
Whereas the United States spends more on health care than any other country, but an estimated 46,300,000 people in the United States do not have health insurance and millions more do not have access to life-saving clinical preventive services; 
Whereas millions of people in the United States do not have access to cost-effective community-based preventive services; 
Whereas many of the illnesses that are caused by tobacco use, poor diet, physical inactivity, and alcohol consumption are potentially preventable; 
Whereas many neighborhoods lack access to safe walkways and bikeways, are too far to walk from offices, schools, health providers, and grocery stores, and are inaccessible by public transportation; 
Whereas studies have shown that 10,500,000 cases of infectious diseases and 33,000 deaths can be prevented in the United States by using the standard childhood immunization series; 
Whereas despite challenges, public health professionals and lawmakers are working to create a health reform bill that puts an emphasis on prevention and supports a strong public health infrastructure; and 
Whereas by making changes in the individual communities, the health of the people in the United States may improve: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes National Public Health Week;  
(2)recognizes the efforts of public health professionals, the Federal Government, States, municipalities, local communities, and every person in the United States in improving the health of the Nation;  
(3)recognizes the role of public health in preventing disease and promoting good health, protecting the food supply, protecting worker health and safety, ensuring access to clean water and air, promoting nutrition in children, and the many other ways public health promotes the health of people in the United States;  
(4)encourages efforts to increase access to both clinical and community-based preventive services and to strengthen the Nation’s public health system to improve the health of people in the United States; and  
(5)encourages community designers to take into consideration health implications of planning decisions and to build communities and transportation systems that enable all residents access to safe, affordable housing, nutritious foods, clean air and water, public transportation, safe sidewalks, streets, and health services; and 
(6)encourages the people of the United States to learn about the role of public health in improving the the Nation’s health. 
 
